DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On Pg. 5 line 22: in “the preceding vehicle 0”, the ‘0’ appears to be extraneous
On Pg. 8 line 15: in “the preceding vehicle 0”, the ‘0’ appears to be extraneous
On Pg. 8 line 22, the sentence lacks end punctuation
On Pg. 20 line 4: in “the preceding vehicle 0”, the ‘0’ appears to be extraneous
On Pg. 27 line 2: in “the preceding vehicle 0”, the ‘0’ appears to be extraneous
On Pg. 30 line 19: in “the preceding vehicle 0”, the ‘0’ appears to be extraneous
Appropriate correction is required.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
In claim 9, the '0' in "the preceding vehicle 0" appears to be extraneous
In claim 18, the '0' in "the preceding vehicle 0" appears to be extraneous
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the written description fails to reasonably describe the structure of the dead-reckoning sensor of the host vehicle. The specification first makes reference to the dead-reckoning sensor on Pg. 3 lines 1-15. However, the specification does not disclose the structure of the dead-reckoning sensor. One of ordinary skill in the art would recognize that dead-reckoning refers to the process of calculating a current position of an object by considering the object’s previously determined position, speed, heading, and course over time. As such, sensors commonly used in dead-reckoning include (but are not limited to) GPS, accelerometers, and/or gyro sensors. The written description fails to disclose what kind of sensor the dead-reckoning sensor actually is and therefore fails to comply with the written description requirement.
Claims 2-9 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-9 are rejected under similar reasoning as claim 1 above.
Regarding claim 10, the written description fails to reasonably describe the structure of the dead-reckoning sensor of the host vehicle. The specification first makes reference to the dead-reckoning sensor on Pg. 3 lines 1-15. However, the specification does not disclose the structure of the dead-reckoning sensor. One of ordinary skill in the art would recognize that dead-reckoning refers to the process of calculating a current position of an object by considering the object’s previously determined position, speed, heading, and course over time. As such, sensors commonly used in dead-reckoning include (but are not limited to) GPS, accelerometers, and/or gyro sensors. The written description fails to disclose what kind of sensor the dead-reckoning sensor actually is and therefore fails to comply with the written description requirement.
Claims 11-18 are dependent upon claim 10 and therefore inherit the above-described deficiencies. Accordingly, claims 11-18 are rejected under similar reasoning as claim 10 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "performing platooning control by the host vehicle" is ambiguous; is the host vehicle itself performing the control or is the host vehicle merely included in the control step? Alternatively, does the limitation suggest that platooning control merely needs to be performed in proximity to the host vehicle? For the purposes of this examination, the limitation will be interpreted as performing platooning control in which the host vehicle is involved.
Claims 2-9 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-9 are rejected under similar reasoning as claim 1 above.
Regarding claim 10, the limitation "and perform platooning control by the host vehicle" is ambiguous; is the host vehicle itself performing the control or is the host vehicle merely included in the control step? Alternatively, does the limitation suggest that platooning control merely needs to be performed in proximity to the host vehicle? For the purposes of this examination, the limitation will be interpreted as performing platooning control in which the host vehicle is involved.
Claims 11-18 are dependent upon claim 10 and therefore inherit the above-described deficiencies. Accordingly, claims 11-18 are rejected under similar reasoning as claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Shimizu (WO 2017/042990 A1). 
Regarding claim 1, Shimizu teaches a platooning control method, comprising:
a slope entry determination step of a control device determining whether a preceding vehicle, which is located to be in front of a host vehicle, has entered a slope section when a plurality of vehicles are moving on a road;
Shimizu teaches (Pg. 3 lines 103-109): "The control unit 10 includes a CPU 13… then, the CPU 13 reads out and executes the vehicle display program stored in the ROM 15, so that the vehicle display program uses hardware such as the CPI 13 to obtain the road gradient information acquisition unit 16, the vehicle speed acquisition unit 17, and the other vehicle detection unit."  (Pg. 7 lines 259-271): "In addition, the other vehicle detection unit 18 is configured to be able to detect the inter-vehicle distance between the own vehicle and the preceding vehicle and the inter-vehicle distance between the own vehicle and the following vehicle..." (Pg. 7 lines 272-286): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases."
and a slope driving control step of the control device performing platooning control by the host vehicle with the plurality of vehicles in the slope section using the longitudinal distance information acquired by the DR sensor and speed information.
Shimizu teaches (Pg. 7 line 272 - Pg. 8 line 293): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases... If the preceding vehicle is not detected, or if the preceding vehicle is detected but the distance between the detected preceding vehicle and the own vehicle is greater than or equal to a predetermined distance, the preceding vehicle forming a platoon with the own vehicle..."
However, Shimizu does not outright teach that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section. However, one of ordinary skill in the art would be capable of modifying Shimizu to provide:
a slope distance information calculation step of the control device acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a Dead-Reckoning (DR) sensor of the host vehicle upon determining that the preceding vehicle has entered the slope section;
Shimizu teaches (Pg. 7 lines 259-271): "In addition, the other vehicle detection unit 18 is configured to be able to detect the inter-vehicle distance between the own vehicle and the preceding vehicle and the inter-vehicle distance between the own vehicle and the following vehicle..." Shimizu further teaches (Pg. 7 lines 272-286): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases." Shimizu is modified such that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu such that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section. This would be obvious, as Shimizu already determines that the upslope of the road on which the vehicle is traveling increases and detects a preceding vehicle (see at least Pg. 7 lines 259-286). Since a preceding vehicle is known to exist and the slope of the road is known to be increasing, one of ordinary skill in the art would find it obvious to determine that the preceding vehicle has also entered the slope section.

Regarding claim 7, Shimizu teaches the aforementioned limitations of claim 1. Shimizu further teaches:
the speed information is acquired by a Global Positioning System (GPS).
Shimizu teaches (Pg. 4 lines 122-125): "Instead of acquiring the vehicle speed of the own vehicle via the CAN 22, the vehicle speed acquisition unit 17 may acquire the vehicle speed of the own vehicle using position information received by GPS (Global Positioning System)."

Regarding claim 10, Shimizu teaches a platooning control system, comprising:
a processor configured to:
Shimizu teaches (Pg. 3 lines 103-109): "The control unit 10 includes a CPU 13… then, the CPU 13 reads out and executes the vehicle display program stored in the ROM 15, so that the vehicle display program uses hardware such as the CPI 13 to obtain the road gradient information acquisition unit 16, the vehicle speed acquisition unit 17, and the other vehicle detection unit."
determine whether a preceding vehicle, which is located to be in front of a host vehicle, has entered a slope section when a plurality of vehicles are moving on a road; 
Shimizu teaches (Pg. 3 lines 103-109): "The control unit 10 includes a CPU 13… then, the CPU 13 reads out and executes the vehicle display program stored in the ROM 15, so that the vehicle display program uses hardware such as the CPI 13 to obtain the road gradient information acquisition unit 16, the vehicle speed acquisition unit 17, and the other vehicle detection unit."  (Pg. 7 lines 259-271): "In addition, the other vehicle detection unit 18 is configured to be able to detect the inter-vehicle distance between the own vehicle and the preceding vehicle and the inter-vehicle distance between the own vehicle and the following vehicle..." (Pg. 7 lines 272-286): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases."
and perform platooning control by the host vehicle with the plurality of vehicles in the slope section using the longitudinal distance information acquired by the DR sensor and speed information.
Shimizu teaches (Pg. 7 line 272 - Pg. 8 line 293): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases... If the preceding vehicle is not detected, or if the preceding vehicle is detected but the distance between the detected preceding vehicle and the own vehicle is greater than or equal to a predetermined distance, the preceding vehicle forming a platoon with the own vehicle..."
However, Shimizu does not outright teach that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section. However, one of ordinary skill in the art would be capable of modifying Shimizu to provide:
acquire longitudinal distance information between the host vehicle and the preceding vehicle using a dead-reckoning (DR) sensor of the host vehicle upon determining that the preceding vehicle has entered the slope section,
Shimizu teaches (Pg. 7 lines 259-271): "In addition, the other vehicle detection unit 18 is configured to be able to detect the inter-vehicle distance between the own vehicle and the preceding vehicle and the inter-vehicle distance between the own vehicle and the following vehicle..." Shimizu further teaches (Pg. 7 lines 272-286): "That is, the upslope of the road on which the vehicle is traveling increases (S310: YES), and after the upslope of the road increases, a decrease in the vehicle speed of the vehicle is detected (S330: YES), and the distance between the vehicle and the vehicle increases." Shimizu is modified such that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu such that the slope entry determination step includes a direct acknowledgement that the preceding vehicle has entered the slope section. This would be obvious, as Shimizu already determines that the upslope of the road on which the vehicle is traveling increases and detects a preceding vehicle (see at least Pg. 7 lines 259-286). Since a preceding vehicle is known to exist and the slope of the road is known to be increasing, one of ordinary skill in the art would find it obvious to determine that the preceding vehicle has also entered the slope section.

Regarding claim 16, Shimizu teaches the aforementioned limitations of claim 10. Shimizu further teaches:
the speed information is acquired by a Global Positioning System (GPS).
Shimizu teaches (Pg. 4 lines 122-125): "Instead of acquiring the vehicle speed of the own vehicle via the CAN 22, the vehicle speed acquisition unit 17 may acquire the vehicle speed of the own vehicle using position information received by GPS (Global Positioning System)."

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Laws et al. (US 2020/0057453 A1), hereinafter Laws.
Regarding claim 2, Shimizu teaches the aforementioned limitations of claim 1. However, while Shimizu does teach a determination that the host vehicle has entered a slope section (see at least Pg. 3 lines 110-116), Shimizu does not outright teach that the slope entry determination step includes determining whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle. Laws teaches control of automated following in vehicle convoys, comprising:
the slope entry determination step includes determining whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle.
Laws teaches ([0068]): "While the lead vehicle moves, it detects its own changing coordinates and other information such as one or more of heading, bearing, and relative or absolute velocity, yaw, relative angle…" Laws further teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Laws to provide that the slope entry determination step includes determining whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle. Shimizu and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Regarding claim 11, Shimizu teaches the aforementioned limitations of claim 10. However, Shimizu does not outright teach that the processor is configured to determine whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle. Laws teaches control of automated following in vehicle convoys, comprising:
the processor is configured to determine whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle.
Laws teaches ([0068]): "While the lead vehicle moves, it detects its own changing coordinates and other information such as one or more of heading, bearing, and relative or absolute velocity, yaw, relative angle…" Laws further teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Laws to provide that the processor is configured to determine whether the preceding vehicle has entered the slope section using a pitch value of the preceding vehicle. Shimizu and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Laws in view of Brooks et al. (US 2017/0232943 A1), hereinafter Brooks.
Regarding claim 3, Shimizu and Laws teach the aforementioned limitations of claim 2. However, neither Shimizu nor Laws outright teach that the slope entry determination step further comprises: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determining whether the lead vehicle has entered the slope section using navigation information. Brooks teaches a vehicle convoy control system and method, comprising:
the slope entry determination step further comprises: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determining whether the lead vehicle has entered the slope section using navigation information;
Brooks teaches ([0360]): "As another example, the control system 1900 and/or the onboard control systems or controllers of the vehicle systems 1902 can determine that a convoy 1904 is to be separated into two or more smaller convoys 1904 or into separate vehicle systems 1902 based on characteristics of the terrain that the convoy 1904 is traveling over and/or approaching. For example, the route may extend over terrain that is too steep of an incline for the propulsion-generating vehicles 1906 to pull the rest of the convoy 1904 up, over terrain that is too steep of a decline for the brake systems of the vehicles 1906, 1908 to safely slow or stop the convoy 1904..." Referring to FIG. 19, included below, the leftmost vehicle 1906 is shown to be a lead vehicle. Brooks further teaches ([0361]): "The control system 1900 (and/or the control system and/or controllers onboard the convoy 1904) can control the couplers 108 and valves 1804, 1806 to separate the convoy 1904 into two or more smaller convoys 1904, into two or more smaller vehicle systems 1902, or into a smaller convoy 1904 and a vehicle system 1902. The convoys 1904 or vehicle systems 1902 can be smaller in that the smaller convoys 1904 or vehicle systems 1902 are shorter than the larger convoy 1904. The smaller convoys 1904 and/or vehicle systems 1902 can travel through the terrain having the increased incline, increased decline, and/or smaller radius of curvature (e.g., compared to a designated threshold)."

    PNG
    media_image1.png
    449
    678
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Laws to incorporate the teachings of Brooks to provide that the slope entry determination step further comprises: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determining whether the lead vehicle has entered the slope section using navigation information. Shimizu, Laws, and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Brooks, as doing so beneficially allows the convoy to split into smaller convoys when it is determined that the lead vehicle has entered the slope section, as the smaller convoys may allow the vehicles to continue traveling through terrain with an increased incline, as recognized by Brooks ([0361]).
However, Shimizu and Brooks do not outright teach, upon determining that the lead vehicle has entered the slope section, detecting the pitch value of each of the platooning vehicles, and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determining that the preceding vehicle has entered the slope section. Laws further teaches:
upon determining that the lead vehicle has entered the slope section, detecting the pitch value of each of the platooning vehicles;
Laws teaches ([0053]): "When determining what operations may need to be performed by a following vehicle (to actuate any and all embodiments described herein), a system may base its determination on attributes including, but not limited to a/an: … pitch… relative heading or bearing (e.g., between two vehicles...)..." Laws further teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well."
and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determining that the preceding vehicle has entered the slope section.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu, Laws, and Brooks to further incorporate the teachings of Laws to provide, upon determining that the lead vehicle has entered the slope section, detecting the pitch value of each of the platooning vehicles, and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determining that the preceding vehicle has entered the slope section. Shimizu, Laws, and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Claim(s) 4, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Yamaoka (US 2016/0214609 A1) and in further view of Laws.
Regarding claim 4, Shimizu teaches the aforementioned limitations of claim 1. However, Shimizu does not outright teach a slope exit determination step of determining whether the host vehicle has exited the slope section in the slope driving control step and a flatland distance information calculation step of, upon determining that the host vehicle has exited the slope section, acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle. Yamaoka teaches a travel control device for a vehicle, comprising:
a slope exit determination step of determining whether the host vehicle has exited the slope section in the slope driving control step;
Yamaoka teaches ([0066]): "The navigation device 58 includes map data and a current location detector such as a GPS... device or the like, detects a road surface gradient Sg [deg] of the road surface 13 on the travel path of the user's own vehicle 12, and the presence or absence of information, i.e., curve/intersection CC (... CC = 0: there is no curve or intersection)..." Yamaoka further teaches ([0074]): "The gradient acquisition unit 26 acquires from the navigation device 58 the road surface gradient Sg, which is a gradient of the travel path 13 along which the user's own vehicle travels." Thus, the road surface gradient Sg appears to be actively obtained as the vehicle travels along the travel path 13. Yamaoka even further teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road."
a flatland distance information calculation step of, upon determining that the host vehicle has exited the slope section, acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle;
Yamaoka teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road." Yamaoka further teaches ([0020]): "Further still, a preceding vehicle inter-vehicular distance detection unit may be included that detects a preceding vehicle inter-vehicular distance, which is an inter-vehicular distance between the user's own vehicle and a preceding vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Yamaoka to provide a slope exit determination step of determining whether the host vehicle has exited the slope section in the slope driving control step and a flatland distance information calculation step of, upon determining that the host vehicle has exited the slope section, acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle. Shimizu and Yamaoka are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Yamaoka, as doing so beneficially provides a notification illuminating the brake lamp (see at least [0104]) based on inter-vehicular distances and a determination that the vehicles are traveling on a flat road.
However, neither Shimizu nor Yamaoka outright teach a flatland driving control step of performing platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information. Laws teaches control of automated following in vehicle convoys, comprising:
and a flatland driving control step of performing platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well." Here, the following vehicles of Laws are modified such that the information transmitted by the lead vehicle includes the road surface gradient Sg indicating a flat road of Yamaoka.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Yamaoka to incorporate the teachings of Laws to provide a flatland driving control step of performing platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information. Shimizu, Yamaoka, and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Regarding claim 6, Shimizu teaches the aforementioned limitations of claim 1. However, Shimizu does not outright teach a flatland distance information acquisition step of the control device acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section. Yamaoka teaches a travel control device for a vehicle, comprising:
a flatland distance information acquisition step of the control device acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section;
Yamaoka teaches ([0066]): "The navigation device 58 includes map data and a current location detector such as a GPS... device or the like, detects a road surface gradient Sg [deg] of the road surface 13 on the travel path of the user's own vehicle 12, and the presence or absence of information, i.e., curve/intersection CC (... CC = 0: there is no curve or intersection)..." Yamaoka further teaches ([0074]): "The gradient acquisition unit 26 acquires from the navigation device 58 the road surface gradient Sg, which is a gradient of the travel path 13 along which the user's own vehicle travels." Thus, the road surface gradient Sg appears to be actively obtained as the vehicle travels along the travel path 13. Yamaoka even further teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road." Yamaoka still further teaches ([0020]): "Further still, a preceding vehicle inter-vehicular distance detection unit may be included that detects a preceding vehicle inter-vehicular distance, which is an inter-vehicular distance between the user's own vehicle and a preceding vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Yamaoka to provide a flatland distance information acquisition step of the control device acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section. Shimizu and Yamaoka are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Yamaoka, as doing so beneficially provides a notification illuminating the brake lamp (see at least [0104]) based on inter-vehicular distances and a determination that the vehicles are traveling on a flat road.
However, neither Shimizu nor Yamaoka outright teach a flatland driving control step of the control device performing the platooning control in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information. Laws teaches control of automated following in vehicle convoys, comprising:
and a flatland driving control step of the control device performing the platooning control in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well." Here, the following vehicles of Laws are modified such that the information transmitted by the lead vehicle includes the road surface gradient Sg indicating a flat road of Yamaoka.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Yamaoka to incorporate the teachings of Laws to provide a flatland driving control step of the control device performing the platooning control in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information. Shimizu, Yamaoka, and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Regarding claim 13, Shimizu teaches the aforementioned limitations of claim 10. However, Shimizu does not outright teach determining whether the host vehicle has exited the slope section in the slope driving control step and, upon determining that the host vehicle has exited the slope section, acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle. Yamaoka teaches a travel control device for vehicles, comprising:
the processor is further configured to: determine whether the preceding vehicle has exited the slope section,
Yamaoka teaches ([0066]): "The navigation device 58 includes map data and a current location detector such as a GPS... device or the like, detects a road surface gradient Sg [deg] of the road surface 13 on the travel path of the user's own vehicle 12, and the presence or absence of information, i.e., curve/intersection CC (... CC = 0: there is no curve or intersection)..." Yamaoka further teaches ([0074]): "The gradient acquisition unit 26 acquires from the navigation device 58 the road surface gradient Sg, which is a gradient of the travel path 13 along which the user's own vehicle travels." Thus, the road surface gradient Sg appears to be actively obtained as the vehicle travels along the travel path 13. Yamaoka even further teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road."
upon determining that the preceding vehicle has exited the slope section, acquire longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle,
Yamaoka teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road." Yamaoka further teaches ([0020]): "Further still, a preceding vehicle inter-vehicular distance detection unit may be included that detects a preceding vehicle inter-vehicular distance, which is an inter-vehicular distance between the user's own vehicle and a preceding vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Yamaoka to provide determining whether the host vehicle has exited the slope section in the slope driving control step and, upon determining that the host vehicle has exited the slope section, acquiring longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle. Shimizu and Yamaoka are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Yamaoka, as doing so beneficially provides a notification illuminating the brake lamp (see at least [0104]) based on inter-vehicular distances and a determination that the vehicles are traveling on a flat road.
However, neither Shimizu nor Yamaoka outright teach performing platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information. Laws teaches control of automated following in vehicle convoys, comprising:
and perform platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well." Here, the following vehicles of Laws are modified such that the information transmitted by the lead vehicle includes the road surface gradient Sg indicating a flat road of Yamaoka.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Yamaoka to incorporate the teachings of Laws to provide performing platooning control by the host vehicle with the plurality of vehicles in a flatland section once the host vehicle has deviated from the slope section based on the longitudinal distance information acquired by the front sensor and the speed information. Shimizu, Yamaoka, and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Regarding claim 15, Shimizu teaches the aforementioned limitations of claim 10. However, Shimizu does not outright teach that the processor is further configured to: acquire longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section. Yamaoka teaches a travel control device for vehicles, comprising:
the processor is further configured to: acquire longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section,
Yamaoka teaches ([0066]): "The navigation device 58 includes map data and a current location detector such as a GPS... device or the like, detects a road surface gradient Sg [deg] of the road surface 13 on the travel path of the user's own vehicle 12, and the presence or absence of information, i.e., curve/intersection CC (... CC = 0: there is no curve or intersection)..." Yamaoka further teaches ([0074]): "The gradient acquisition unit 26 acquires from the navigation device 58 the road surface gradient Sg, which is a gradient of the travel path 13 along which the user's own vehicle travels." Thus, the road surface gradient Sg appears to be actively obtained as the vehicle travels along the travel path 13. Yamaoka even further teaches ([0112]): "Therefore, in the judgment of step S7, in the case of an uphill path, the notification in step S8 is carried out with the following vehicle inter-vehicular distance Df being shorter than the following vehicle inter-vehicular distance Df on a flat road, whereas, in the case of a downhill path, the notification is carried out with the following vehicle inter-vehicular distance Df being longer than the following vehicle inter-vehicular distance Df on a flat road. Thus, when traveling on an inclined road in which the road surface as the travel path 13 has a gradient, a notification can be issued without discomfort, compared with cases that the vehicle is traveling on a flat road." Yamaoka still further teaches ([0020]): "Further still, a preceding vehicle inter-vehicular distance detection unit may be included that detects a preceding vehicle inter-vehicular distance, which is an inter-vehicular distance between the user's own vehicle and a preceding vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Yamaoka to provide that the processor is further configured to: acquire longitudinal distance information between the host vehicle and the preceding vehicle using a front sensor of the host vehicle in a case in which the preceding vehicle is on a flatland section. Shimizu and Yamaoka are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Yamaoka, as doing so beneficially provides a notification illuminating the brake lamp (see at least [0104]) based on inter-vehicular distances and a determination that the vehicles are traveling on a flat road.
However, neither Shimizu nor Yamaoka outright teach performing platooning control by the host vehicle with the plurality of vehicles in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information. Laws teaches control of automated following in vehicle convoys, comprising:
and perform platooning control by the host vehicle with the plurality of vehicles in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well." Here, the following vehicles of Laws are modified such that the information transmitted by the lead vehicle includes the road surface gradient Sg indicating a flat road of Yamaoka.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Yamaoka to incorporate the teachings of Laws to provide performing platooning control by the host vehicle with the plurality of vehicles in the flatland section based on the longitudinal distance information acquired by the front sensor and the speed information. Shimizu, Yamaoka, and Laws are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Yamaoka, and Laws in view of Kava et al. (US 2017/0297563 A1), hereinafter Kava.
Regarding claim 5, Shimizu, Yamaoka, and Laws teach the aforementioned limitations of claim 4. However, neither Shimizu, Yamaoka, nor Laws outright teach that the slope exit determination step includes, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determining that the host vehicle has exited the slope section. Kava teaches road gradient estimations, comprising:
the slope exit determination step includes, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determining that the host vehicle has exited the slope section.
Kava teaches ([0079]): "At map 550, road gradient estimations relative to a flat road surface, as inferred from wheel contact forces and as obtained from an off-board map or an on-board map, are depicted at plots 510-514. The vertical (y-axis) represents a road gradient relative to a flat road surface (in percentage). The horizontal (x-axis) denotes time and the vertical markers t1-t4 identify significant times in trailer characteristics determination. The plot 510 shows the expected road gradient (obtained from an off-board or an on-board map)." FIG. 5, included below, depicts an increase in pitch above the set value (in this case a grade of 0%) between t1 and t2, a decrease to less than the set value between t3 and t4 and an increase again to the set value from the middle of t3/t4 to after t4.

    PNG
    media_image2.png
    454
    676
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu, Laws, and Yamaoka to incorporate the teachings of Kava to provide that the slope exit determination step includes, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determining that the host vehicle has exited the slope section. Shimizu, Laws, Yamaoka, and Kava are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kava, as Kava is similarly concerned with the cooperation of multiple vehicles (e.g., V2V communication). Such an arrangement would allow for the communication of road gradient information among the vehicles, as recognized by Kava ([0078]).

Regarding claim 14, Shimizu, Yamaoka, and Laws teach the aforementioned limitations of claim 13. However, neither Shimizu, Yamaoka, nor Laws outright teach that the processor is further configured to, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determine that the host vehicle has exited the slope section. Kava teaches road gradient estimations, comprising:
the processor is further configured to, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determine that the host vehicle has exited the slope section.
Kava teaches ([0079]): "At map 550, road gradient estimations relative to a flat road surface, as inferred from wheel contact forces and as obtained from an off-board map or an on-board map, are depicted at plots 510-514. The vertical (y-axis) represents a road gradient relative to a flat road surface (in percentage). The horizontal (x-axis) denotes time and the vertical markers t1-t4 identify significant times in trailer characteristics determination. The plot 510 shows the expected road gradient (obtained from an off-board or an on-board map)." FIG. 5, included above, depicts an increase in pitch above the set value (in this case a grade of 0%) between t1 and t2, a decrease to less than the set value between t3 and t4 and an increase again to the set value from the middle of t3/t4 to after t4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu, Laws, and Yamaoka to incorporate the teachings of Kava to provide that the processor is further configured to, in a case in which the pitch value of the host vehicle is increased to the set value or more, is decreased to less than the set value, and then is increased again to the set value, determine that the host vehicle has exited the slope section. Shimizu, Laws, Yamaoka, and Kava are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kava, as Kava is similarly concerned with the cooperation of multiple vehicles (e.g., V2V communication). Such an arrangement would allow for the communication of road gradient information among the vehicles, as recognized by Kava ([0078]).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Brooks.
Regarding claim 8, Shimizu teaches the aforementioned limitations of claim 1. However, Shimizu does not outright teach that the slope driving control step includes, in a case in which the host vehicle has entered a downward slope: adjusting a deceleration amount of the host vehicle based on an inclination of the downward slope and reflecting the adjusted deceleration amount of the host vehicle in the platooning control. Brooks teaches a vehicle convoy control system and method, comprising:
the slope driving control step includes, in a case in which the host vehicle has entered a downward slope: adjusting a deceleration amount of the host vehicle based on an inclination of the downward slope; 
Brooks teaches ([0283]): " For example, the decline segment 1410 of the route 1402 shown in FIG. 14 becomes a flat segment 1600 in FIG. 16, such as by directing the vehicles 1404, 1406 on the decline segment 1410 to apply the brakes 1502 of those vehicles 1404, 1406."
and reflecting the adjusted deceleration amount of the host vehicle in the platooning control.
Brooks teaches ([0283]): " For example, the decline segment 1410 of the route 1402 shown in FIG. 14 becomes a flat segment 1600 in FIG. 16, such as by directing the vehicles 1404, 1406 on the decline segment 1410 to apply the brakes 1502 of those vehicles 1404, 1406." FIGs. 14 and 16 demonstrate that the vehicles are arranged in a platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Brooks to provide that the slope driving control step includes, in a case in which the host vehicle has entered a downward slope: adjusting a deceleration amount of the host vehicle based on an inclination of the downward slope and reflecting the adjusted deceleration amount of the host vehicle in the platooning control. Shimizu and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Brooks, as the braking control implementation of Brooks is known to provide improved handling of the vehicle system, as recognized by Brooks ([0284]).

Regarding claim 17, Shimizu teaches the aforementioned limitations of claim 10. However, Shimizu does not outright teach, in a case in which the host vehicle has entered a downward slope, adjusting a deceleration amount of the host vehicle based on an inclination of the downward slope and reflecting the adjusted deceleration amount of the host vehicle in the platooning control. Brooks teaches a vehicle convoy control system and method, comprising:
in a case in which the host vehicle has entered a downward slope, a deceleration amount of the host vehicle is adjusted based on an inclination of the downward slope
Brooks teaches ([0283]): " For example, the decline segment 1410 of the route 1402 shown in FIG. 14 becomes a flat segment 1600 in FIG. 16, such as by directing the vehicles 1404, 1406 on the decline segment 1410 to apply the brakes 1502 of those vehicles 1404, 1406."
and the adjusted deceleration amount of the host vehicle is reflected in the platooning control.
Brooks teaches ([0283]): " For example, the decline segment 1410 of the route 1402 shown in FIG. 14 becomes a flat segment 1600 in FIG. 16, such as by directing the vehicles 1404, 1406 on the decline segment 1410 to apply the brakes 1502 of those vehicles 1404, 1406." FIGs. 14 and 16 demonstrate that the vehicles are arranged in a platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Brooks to provide, in a case in which the host vehicle has entered a downward slope, adjusting a deceleration amount of the host vehicle based on an inclination of the downward slope and reflecting the adjusted deceleration amount of the host vehicle in the platooning control. Shimizu and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Brooks, as the braking control implementation of Brooks is known to provide improved handling of the vehicle system, as recognized by Brooks ([0284]).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Brooks in view of Zhu (US 2020/0298754 A1).
Regarding claim 9, Shimizu and Brooks teach the aforementioned limitations of claim 8. However, neither Shimizu nor Brooks outright teach calculating a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle, calculating a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle based on the time to collision, reflecting the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value, and calculating a target braking control value necessary to realize a required deceleration compensation value and transmitting the calculated target braking control value to be reflected in the platooning control. Zhu teaches an automated warning system to detect if a front vehicle slips backwards, comprising:
calculating a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle;
Zhu teaches ([0052]): "At block 803, processing logic determines whether the vehicle in front is situated on a road with a slope based on map information. At block 804, processing logic determines whether a tail light or a brake light of the vehicle in front is turned on based on the perception. At block 805, if it is determined that the vehicle in front is situated on a sloped road, is slipping backwards, and the tail light or the brake light is not turned on, processing logic calculates a time to impact or a distance to impact based on the distance and speed of the vehicle in front."
calculating a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle 0 based on the time to collision;
Zhu teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact."
reflecting the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value;
Zhu teaches ([0052]): "At block 805, if it is determined that the vehicle in front is situated on a sloped road, is slipping backwards, and the tail light or the brake light is not turned on, processing logic calculates a time to impact or a distance to impact based on the distance and speed of the vehicle in front." Zhu further teaches ([0053]): "In one embodiment, determining the vehicle in the front of the ADV is slipping backwards includes determining a speed of the vehicle in front of the ADV and a distance to the vehicle in front at two different time frames, and determining to the distance to the vehicle in front is decreasing for the two different time frames." Zhu even further teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact."
and calculating a target braking control value necessary to realize a required deceleration compensation value and transmitting the calculated target braking control value to be reflected in the platooning control.
Zhu teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact." Zhu further teaches ([0041]): "Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111... The planning and control data also include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, steering commands) at different points in time along the path or route."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Brooks to incorporate the teachings of Zhu to provide calculating a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle, calculating a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle based on the time to collision, reflecting the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value, and calculating a target braking control value necessary to realize a required deceleration compensation value and transmitting the calculated target braking control value to be reflected in the platooning control. Shimizu, Brooks, and Zhu are each concerned with vehicle control systems with preceding or following vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teaching of Zhu, as doing so provides a determination of whether it is safe to adjust braking based on the presence of an imminent impact, as recognized by Zhu ([0054]). Ultimately, this arrangement serves to improve safety of the vehicle and its occupants.

Regarding claim 18, Shimizu and Brooks teach the aforementioned limitations of claim 17. However, neither Shimizu nor Brooks outright teach that the processor is further configured to: calculate a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle, calculate a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle based on the time to collision, reflect the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value, and calculate a target braking control value necessary to realize a required deceleration compensation value and transmit the calculated target braking control value to the driving controller to be reflected in the platooning control. Zhu teaches an automated warning system to detect if a front vehicle slips backwards, comprising:
the processor is further configured to: calculate a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle,
Zhu teaches ([0052]): "At block 803, processing logic determines whether the vehicle in front is situated on a road with a slope based on map information. At block 804, processing logic determines whether a tail light or a brake light of the vehicle in front is turned on based on the perception. At block 805, if it is determined that the vehicle in front is situated on a sloped road, is slipping backwards, and the tail light or the brake light is not turned on, processing logic calculates a time to impact or a distance to impact based on the distance and speed of the vehicle in front."
calculate a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle 0 based on the time to collision,
Zhu teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact."
reflect the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value,
Zhu teaches ([0052]): "At block 805, if it is determined that the vehicle in front is situated on a sloped road, is slipping backwards, and the tail light or the brake light is not turned on, processing logic calculates a time to impact or a distance to impact based on the distance and speed of the vehicle in front." Zhu further teaches ([0053]): "In one embodiment, determining the vehicle in the front of the ADV is slipping backwards includes determining a speed of the vehicle in front of the ADV and a distance to the vehicle in front at two different time frames, and determining to the distance to the vehicle in front is decreasing for the two different time frames." Zhu even further teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact."
and calculate a target braking control value necessary to realize a required deceleration compensation value and transmit the calculated target braking control value to the driving controller to be reflected in the platooning control.
Zhu teaches ([0054]): "In one embodiment, processing logic further determines presence of an imminent impact, determines whether it is safe to release a brake of the ADV, and releases the brake of the ADV prior to the impact." Zhu further teaches ([0041]): "Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111... The planning and control data also include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, steering commands) at different points in time along the path or route."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Brooks to incorporate the teachings of Zhu to provide that the processor is further configured to: calculate a time to collision using a distance and a relative speed between the host vehicle and the preceding vehicle, calculate a required deceleration value of the host vehicle necessary to reduce the relative speed between the host vehicle and the preceding vehicle based on the time to collision, reflect the inclination of the downward slope in the required deceleration value to compensate for the required deceleration value, and calculate a target braking control value necessary to realize a required deceleration compensation value and transmit the calculated target braking control value to the driving controller to be reflected in the platooning control. Shimizu, Brooks, and Zhu are each concerned with vehicle control systems with preceding or following vehicles. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teaching of Zhu, as doing so provides a determination of whether it is safe to adjust braking based on the presence of an imminent impact, as recognized by Zhu ([0054]). Ultimately, this arrangement serves to improve safety of the vehicle and its occupants.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Brooks and in further view of Laws.
Regarding claim 12, Shimizu teaches the aforementioned limitations of claim 10. However, Shimizu does not outright teach that the processor is further configured to: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determine whether the lead vehicle has entered the slope section using navigation information. Brooks teaches a vehicle convoy control system and method, comprising:
the processor is further configured to: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determine whether the lead vehicle has entered the slope section using navigation information,
Brooks teaches ([0360]): "As another example, the control system 1900 and/or the onboard control systems or controllers of the vehicle systems 1902 can determine that a convoy 1904 is to be separated into two or more smaller convoys 1904 or into separate vehicle systems 1902 based on characteristics of the terrain that the convoy 1904 is traveling over and/or approaching. For example, the route may extend over terrain that is too steep of an incline for the propulsion-generating vehicles 1906 to pull the rest of the convoy 1904 up, over terrain that is too steep of a decline for the brake systems of the vehicles 1906, 1908 to safely slow or stop the convoy 1904..." Referring to FIG. 19, included above, the leftmost vehicle 1906 is shown to be a lead vehicle. Brooks further teaches ([0361]): "The control system 1900 (and/or the control system and/or controllers onboard the convoy 1904) can control the couplers 108 and valves 1804, 1806 to separate the convoy 1904 into two or more smaller convoys 1904, into two or more smaller vehicle systems 1902, or into a smaller convoy 1904 and a vehicle system 1902. The convoys 1904 or vehicle systems 1902 can be smaller in that the smaller convoys 1904 or vehicle systems 1902 are shorter than the larger convoy 1904. The smaller convoys 1904 and/or vehicle systems 1902 can travel through the terrain having the increased incline, increased decline, and/or smaller radius of curvature (e.g., compared to a designated threshold)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Brooks to provide that the processor is further configured to: in a case in which a pitch value of a lead vehicle, which is located very front among platooning vehicles, is equal to or greater than a set value, determine whether the lead vehicle has entered the slope section using navigation information. Shimizu and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Brooks, as doing so beneficially allows the convoy to split into smaller convoys when it is determined that the lead vehicle has entered the slope section, as the smaller convoys may allow the vehicles to continue traveling through terrain with an increased incline, as recognized by Brooks ([0361]).
However, neither Shimizu nor Brooks outright teach, upon determining that the lead vehicle has entered the slope section, detecting the pitch value of each of the platooning vehicles, and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determining that the preceding vehicle has entered the slope section. Laws teaches control of automated following in vehicle convoys, comprising:
upon determining that the lead vehicle has entered the slope section, detect the pitch value of each of the platooning vehicles,
Laws teaches ([0053]): "When determining what operations may need to be performed by a following vehicle (to actuate any and all embodiments described herein), a system may base its determination on attributes including, but not limited to a/an: … pitch… relative heading or bearing (e.g., between two vehicles...)..." Laws further teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well."
and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determine that the preceding vehicle has entered the slope section.
Laws teaches ([0101]): "Likewise, the information transmitted by the lead vehicle to the FTL system in the following vehicle may additionally contain lead vehicle acceleration and/or deceleration information, or any other dynamic trajectory information derived from a time history of its positions... or orientations (e.g., angles, velocities, and accelerations of yaw, pitch, and roll). The FTL in the following vehicle can then control the following vehicle to not only match the lead vehicle path and speed coordinates, but to also control the following vehicle acceleration, deceleration, or other dynamic trajectory information to match, track, or otherwise compensate for what the lead vehicle had at those coordinates as well."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Brooks to incorporate the teachings of Laws to provide, upon determining that the lead vehicle has entered the slope section, detecting the pitch value of each of the platooning vehicles, and in a case in which the pitch value of the preceding vehicle is equal to or greater than the set value, determining that the preceding vehicle has entered the slope section. Shimizu, Laws, and Brooks are each directed towards similar pursuits in the field of vehicle platooning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Laws, as doing so beneficially allows a following vehicle to match the lead vehicle's path and speed coordinates, as well as other dynamic trajectory information such as orientation (e.g., pitch), as recognized by Laws ([0101]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun (US 2018/0057003 A1) teaches an autonomous driving method and apparatus, including a determination that the slope of the road increases and then decreases, thereby indicating a local maximum (see at least [0070]); however, Hyun does not indicate that such amounts to the host vehicle exiting the slope section. Jeon (US 2016/0039425 A1) teaches a method of determining driving tendency including the detection of an intervehicular distance (see at least [0062]) and a determination that a gradient of the road is less or greater than predetermined thresholds (see at least [0075]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662